 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
JI-\l‘l o 1 duly

UNITED STATES DISTRICT COURLLERK. u.s. warsaw miner
soUTHERN DIsTRICT oF CALIFORNIA §§’,""HER'“ D‘STF‘CT mr CA'-*FF’RN*A

 

 

m ns mary
ve v
UNITED STATES OF AMERICA JUDGl\/IENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November l, 1987)
ANDRES OLAZABAL (l)

Case Number: 3:18-CR-04321-ILS

Jami L Ferrara
Defendant’s Attomey

 

 

REGISTRATION No. 78803-298
|:| _
TI-lE DEFENDANT:
}I< pleaded guilty to count(s) 1 and 2 of the Infol'ma‘tion.
|:| Was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Tit|e and Section l Nature of Offense Count
21:952, 960 - |mportation Of Methamphetamine (Felony) 1
21:952r 960 - lmportation Of Heroin (Fe|ony) 2

The defendant is sentenced as provided in pages 2 through 4 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Aet of 1984.

l:l The defendant has been found not guilty on count(s)

 

l:l Count(s) are dismissed on the motion of the United States.

 

>}4 Assessment : $200.00

IVTA Assessment*: $

|:|
*Justice for Victims of Trafticking Act of 2015, Pub. L. No. 114-22.

No fmc [l Fort`eiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are liilly paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

langarvl& 2019 n

Date of Imposition of Sentence

M>%’ AM¢W

HoN. JANIS`[Z sAMMKRTJNo
UNITED sTATES DISTRICT JUDGE

3:18-CR-04321-JLS

§ AO 245B (CASD Rev. 02/] 8) Judgment in a Criminal Case

 

DEFENDANT: ANDRES OLAZABAL (l) Judgrnent - Page 2 of 4
CASE NUMBER: 3:18-CR-0432l-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
24 months as to each count l and 2 to run concurrent for a total of 24 months.

lj

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
l. GED Program

2. Educational and Vocational Programs

§

The defendant is remanded to the custody of the United States Marshal.

E The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

 

l:l as notified by the United States Marshal.
The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before

l:l as notified by the United States Marshal.

|] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3: l 8-CR-04321-JLS

,' AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ANDRES OLAZABAL (l) Judgment - Page 3 of 4
CASE NUMBER: 3:18-CR-04321-]LS

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of:
5 years as to each count l and 2 to run concurrent for a total of 5 years.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereaner as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

m The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, pfapplr`cable.)

>!<` The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et

[l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check ifapplfcable.)

l:l The defendant shall participate in an approved program for domestic violence. (Check ifapplr'cable.)

>1¢

lfthis judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

'Ihe defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation oHicer in a manner and frequency directed by the court or probation oliicer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other farnin responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not n'equent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

3218-CR-O432l-JLS

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

b

 

DEFENDANT: ANDRES OLAZABAL (l) l udgment - Page 4 of 4
CASE NUMBER: 3:18-CR-04321~JLS

SPECIAL CON])ITIONS OF SUPERVISION

Not enter or reside in the Republic of Mexioo Without permission of the court or probation officer, and comply
With both United States and Mexican immigration law requirements

Submit your person, property, residence, office or vehicle to a search, conducted by a United States Probation
OHicer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or
evidence of a violation of a condition of release; failure to submit to a search may be grounds for revocation;
the defendant shall Warn any other residents that the premises may be subject to searches pursuant to this

condition

Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as directed
by the probation officer. Allow for reciprocal release of information between the probation officer and the
treatment provider. May be required to contribute to the costs of services rendered in an amount to be
determined by the probation officer, based on ability to pay.

3:18~CR-0432l-JLS

 

